Citation Nr: 1734120	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for vision loss and sensitivity to light.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to July 1964 and August 1964 to September 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the RO in Atlanta, Georgia. The Veteran had a video hearing before the undersigned Veterans Law Judge in April 2017. A transcript of the hearing is associated with this claims file.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

With respect to the issue of entitlement to service connection for a left foot disability, the service treatment records (STRs) includes a portion of what appears to be the Veteran's discharge physical, which noted that the Veteran had flat feet.  Subsequent to service, a May 1989 compensation and pension examination refers to a history of cramps in the Veteran's lower left extremity which began in 1963.  More recently, November 2014 VA treatment records show that the Veteran had received an insert for his left shoe about 5 years prior, and that he was requesting a new one. In view of this evidence, which indicates in-service flat feet and more recent prescription for left shoe inserts, the Board finds that procuring a VA examination is necessary to investigate whether the Veteran has a current left foot disability that may be related to service.  

In regard to the issue of entitlement to service connection for vision loss and sensitivity to light, the STRs show that in August 1963 the Veteran complained of pain in his eyes and photophobia.  While the service separation examination appears to show only refractive error of the eye, post-service medical records indicate that the Veteran currently continues to complain of eye pain and photophobia; and private medical records indicate the Veteran has also been diagnosed with cataracts and glaucoma. In view of this evidence, which indicates in-service eye pain and photophobia as well as post-service visual defects and complaints similar to that noted in service, the Board finds that procuring a VA examination is necessary to investigate whether the any current eye or vision disability may be related to service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any additional medical evidence VA or private medical facilities that has come into existence since the remanded claims were last before the RO. 

2.  Afford the Veteran an opportunity to attend a VA examination for the purpose of evaluating the nature and etiology of any left foot disability. The examiner should review the claims file and medical record, and examine the Veteran.  For any left foot disorder(s) diagnosed, the examiner shall provide an opinion to the following question:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left foot disorder(s), was incurred in or as a result of active duty service. 

3. Afford the Veteran an opportunity to attend a VA examination for the purpose of evaluating the nature and etiology of any vision disorder(s) diagnosed (other than refractive error of the eye). The examiner should review the claims file and medical record, and examine the Veteran.  For any vision disorder(s) diagnosed, the examiner shall provide an opinion to the following question:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed vision disorder(s) (other than refractive error of the eye), to include photophobia, glaucoma or cataracts, was incurred in or as a result of active duty service. 

4.  All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Obtain a current diagnosis for the Veteran's mental health claims. 

5. The AOJ shall then, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





